DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama et al. (US 2015/0056470 A1, hereinafter Aoyama, previously cited) in view of Liu et al. (US 2013/0136946 A1, hereinafter Liu, previously cited) and Cui et al. (“Resistance Spot Welding between Steel and Aluminum Alloy,” 5th International Conference on Advanced Design and Manufacturing Engineering, Atlantis Press, pp. 777-781, 10/2015, hereinafter Cui).
Re Claim 1. Aoyama teaches a method for producing a component or a component connection, comprising: 
providing at least one insert element (Fig. 1-6, item 2); 
encapsulating at least certain regions of the at least one insert element with a cast material (item 1), wherein at least one contact region (region around item 5) is formed between the at least one insert element and the cast material.

	Aoyama fails to specifically teach welding at least certain regions of the at least one insert element to the cast material in the contact region away from a location at which the encapsulated portion of the at least one insert element ends and a not-encapsulated portion of the at least on insert element begins.  

The invention of Liu encompasses making a workpiece with multiple metal layers. Liu teaches welding at least certain regions of the at least one insert element to the cast material in the contact region (para. 64) to enhance bonding strength (para. 64).
In view of Liu, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Aoyama to weld at least certain regions of the at least one insert element to the cast material in the contact region; since Liu teaches the advantage of doing it, which is to enhance bonding strength (para. 64).

The research of Cui encompasses resistance spot welding of dissimilar materials. Cui teaches to weld an overlapping region of the two materials, not an end face of either material.
In view of Cui, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Aoyama in view of Liu to weld the contact region away from a location at which the encapsulated portion of the at least one insert element ends and a not-encapsulated portion of the at least on insert element begins, to hold the two materials.

Re Claim 2. The combination teaches wherein the act of welding comprises: pressure welding (Liu, para. 64) in the contact region.  

Re Claim 4. The combination teaches wherein the contact region has at least two contact surfaces (Aoyama, Fig. 1, upper and lower surfaces of item 2 surrounded by item 5), the method further comprising: welding the at least two contact surfaces to the cast material (Liu, para 64).  

Re Claim 5. The combination teaches wherein the at least two contact surfaces are opposite contact surfaces (Aoyama, Fig. 1).  

Re Claim 6. The combination teaches forming a punctiform and/or linear weld seam (Liu, para. 64).  

Re Claim 7. The combination wherein the act of encapsulating comprises: encapsulating in a die-casting operation (Aoyama, Fig. 1-6).  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama in view of Liu and Cui as applied to claim 1 above, and further in view of Colman (“Welding preheat practices: choose the right tool for your job,” https://www.canadianmetalworking.com/canadianfabricatingandwelding/article/welding/welding-preheat-practices-choose-the-right-tool-for-your-job, 8/22/17, previously cited).
The teachings of Aoyama in view of Liu and Cui have been discussed above.
Aoyama in view of Liu and Cui fails to specifically teach performing a heat treatment before the welding.

The research of Colman encompasses welding preheat practices. Colman teaches performing a heat treatment before the welding to reduce moisture and shrinking stress.
	In view of Colman, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Aoyama in view of Liu and Cui to perform a heat treatment before the welding; since Colman teaches the advantage of doing it, which is to reduce moisture and shrinking stress.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Newly cited reference, Cui addresses the new limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood from the texts. Only specific portions of the texts have been pointed out to emphasize certain aspects of the prior art, however, each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E YOON whose telephone number is (571)270-5932.  The examiner can normally be reached on Monday-Friday 8 AM- 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN E YOON/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        

4/5/2021